


Exhibit 10.27
 


THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (this “Amendment”) is entered into as
of February 5, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Credit Agreement dated as of
December 5, 2011, as amended from time to time, including but without limitation
by that certain First Amendment to Credit Agreement dated as of October 31, 2013
and that certain Second Amendment to Credit Agreement dated as of December 5,
2013 (the “Agreement”). The parties desire to amend the Agreement in accordance
with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.All references in the Loan Documents (as defined in the Agreement) to the
“Line of Credit Note” shall hereafter mean and refer to a promissory note dated
as of even date herewith, the “Amended and Restated Revolving Line of Credit
Note”.
2.Section 1.1(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including April 30, 2014, not to exceed at any time the aggregate principal
amount of Fifteen Million Dollars ($15,000,000) (“Line of Credit”), the proceeds
of which shall be used to finance Borrower’s working capital requirements and
general corporate purposes. Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of even date
herewith as amended, restated, modified or supplemented from time to time (“Line
of Credit Note”), all terms of which are incorporated herein by this reference.”
3.Borrower acknowledges and Bank hereby waives Borrower’s violation of Section
4.9 of the Agreement for failure to maintain the minimum EBITDA for the
measuring period ending December 31, 2013 on the condition that Bank has
received evidence in form and substance satisfactory to it that Borrower’s
minimum EBITDA for the measuring period ending December 31, 2013 is greater than
Five Hundred Thousand Dollars ($500,000).
4.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
5.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
6.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Defaults) has
occurred and is continuing.
7.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Borrower;
(b)the Second Amended and Restated Revolving Line of Credit Note, duly executed
by Borrower; and
(c)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.




--------------------------------------------------------------------------------




8.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
 
By:     /s/ Kevin Royal                                                
 
 
 
Title:   Sr. V.P. and Chief Financial Officer                
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:    /s/ Dennis Kim                                                     
 
 
 
Title:  Vice President                                                     













































































[Signature Page to Third Amendment to Credit Agreement]




